J   -A27019-19

NON-PRECEDENTIAL DECISION                   - SEE SUPERIOR COURT I.O.P.      65.37
SHARON COLEMAN,                                       IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA
                         Appellant

              v.

HANY MAHMOUD                                          No. 917 EDA 2019


                        Appeal from the order Entered February 26, 2019
                   in   the Court of Common Pleas of Montgomery County
                               Civil Division at No(s): 2016-22259

BEFORE:       BOWES, J., SHOGAN, J. and STRASSBURGER, J.*

CONCURRING MEMORANDUM BY STRASSBURGER, J.: FILED FEBRUARY 18,                           2020
        I join the Majority memorandum.

        Nonetheless, the sanction of         a   preclusion order that amounts to   a


dismissal is particularly harsh, and, had I been the trial judge, I might have

chosen    a    lesser sanction.      Yet, given the abuse of discretion standard of

review, I cannot find that the trial court erred.




* Retired Senior Judge assigned to the Superior Court.